Case 2:11-cr-20551-RHC-MKM ECF No. 1871 filed 08/03/20            PageID.18680     Page 1 of 3



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

               Plaintiff,

  v.                                                      Case No. 11-20551

  JAMALL GIBSON,

               Defendant.
                                                  /

   ORDER CONSTRUING DEFENDANT’S “MOTION TO GRANT RESENTENCING IN
      LIGHT OF A NEW FACT” AS A SECOND OR SUCCESSIVE MOTION TO
      VACATE UNDER 28 U.S.C. § 2255 AND TRANSFERRING THE MOTION
                 TO THE SIXTH CIRCUIT FOR CERTIFICATION

        Defendant Jamall Gibson pleaded guilty to conspiracy to distribute a controlled

  substance and was sentenced to 151 months incarceration. (ECF No. 1088.) In 2016,

  he filed a motion to vacate his sentence under 28 U.S.C. § 2255 in which he argued,

  among other things, that that criminal history section of his Presentence Report (“PSR”)

  was improperly calculated because it included offenses that were expunged from his

  record. The court denied his motion to vacate, and the Sixth Circuit affirmed. (ECF Nos.

  1747, 1769.) Thereafter, Defendant filed a “motion to reopen 2255 proceedings in light

  of newly discovered evidence” under Rule 60(b)(2) in which he argued that he had

  obtained “new evidence” that his 2010 animal cruelty conviction was “dismissed” in

  2019 and, therefore, that the conviction was improperly included in his criminal history

  calculation. (ECF No. 1795, PageID.17752.)

        Although Defendant filed his motion under Rule 60(b)(2), the court properly

  construed it as a second or successive motion to vacate and transferred it to the Sixth
Case 2:11-cr-20551-RHC-MKM ECF No. 1871 filed 08/03/20              PageID.18681      Page 2 of 3



  Circuit for certification. (ECF No. 1828.) While this motion was pending before the Sixth

  Circuit, Defendant filed the instant “motion to grant resentencing in light of a new fact”

  pursuant to 28 U.S.C. § 2255(f)(4). (ECF No. 1835.) Roughly a month after Defendant

  filed the instant motion, the Sixth Circuit dismissed for lack of prosecution the

  transferred motion for certification. (ECF No. 1839.)

         The instant motion constitutes Defendant’s most recent attempt to argue that his

  diversionary sentence for a 2010 animal cruelty conviction was improperly used to

  calculate his criminal history. This is the same argument that has been rejected by this

  court and the Sixth Circuit. Defendant casts his motion under 28 U.S.C. § 2255 (f)(4),

  but the court will construe it as a successive habeas petition because it attacks the

  court’s “previous resolution of a claim on the merits” related to Defendant’s sentencing

  calculation, a claim already rejected by this court and the Sixth Circuit. Nailor v. United

  States, 487 F.3d 018, 1023 (6th Cir. 2007) (quoting Gonzalez v. Crosby, 545 U.S. 524,

  532 (2005)). Accordingly, the court will transfer the motion to the Sixth Circuit for

  certification under 28 U.S.C. § 1631. See, In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

         IT IS ORDERED that Defendant’s “Motion to Grant Resentencing in Light of a

  New Fact” (ECF No. 1835) is CONSTRUED as a second or successive motion to

  vacate under 28 U.S.C. § 2255 and is TRANSFERRED to the Sixth Circuit for

  certification pursuant to 28 U.S.C. § 1631.

                                             s/Robert H. Cleland         /
                                             ROBERT H. CLELAND
                                             UNITED STATES DISTRICT JUDGE


  Dated: August 3, 2020
                                                2
Case 2:11-cr-20551-RHC-MKM ECF No. 1871 filed 08/03/20                                        PageID.18682   Page 3 of 3



  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, August 3, 2020, by electronic and/or ordinary mail.
                                                                           s/Lisa Wagner               /
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522
  S:\Cleland\Cleland\HEK\Habeas\11-20551.GIBSON.deny.rensentencing.transfer.HEK.docx




                                                                               3
